

115 HR 6300 IH: National Ocean Policy Act of 2018
U.S. House of Representatives
2018-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6300IN THE HOUSE OF REPRESENTATIVESJune 29, 2018Mr. Panetta introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo give Executive Order 13547, relating to the stewardship of the ocean, the coasts, and the Great
			 Lakes, the full force and effect of law, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Ocean Policy Act of 2018. 2.Legal effect of Executive Order 13547 (a)Legal effectExecutive Order 13547 (75 Fed. Reg. 43021), entitled Stewardship of the Ocean, Our Coasts, and the Great Lakes, signed on July 19, 2010, shall have the full force and effect of law.
 (b)Conforming changeThe Executive Order entitled Executive Order Regarding the Ocean Policy to Advance the Economic, Security, and Environmental Interests of the United States, signed on June 19, 2018, shall have no force or effect.
			